Citation Nr: 0509247	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  00-05 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to waiver of overpayment of pension benefits in 
the original amount of $13, 839.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from February 1967 until 
February 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 1999 decision of the Committee on 
Waivers and Compromises of the Department of Veterans Affairs 
(VA), Regional Office (RO) in New Orleans, Louisiana.

This matter was previously before the Board in July 2003.  At 
that time, a remand was ordered to accomplish further 
development.  

It is observed that a May 2001 decision by the Committee on 
Waivers and Compromises granted a waiver of overpayment in 
the amount of $28,588.00.  That amount reflected the debt 
that arose when the veteran's pension was terminated 
retroactively.  The May 2001 decision did not address the 
$13,389.00 overpayment reflecting debt as a result of a 
previous retroactive reduction (as opposed to the eventual 
termination) of benefits.  The repayment of that debt is the 
subject of the present appeal.  


FINDINGS OF FACT

1.  In a September 1995 rating action, the veteran was 
awarded nonservice-connected pension benefits in the amount 
of $877.00 per month, effective July 1, 1995.

2.  The September 1995 award letter informed the veteran that 
the award was based on zero countable annual income from June 
14, 1995, and instructed him to notify VA immediately of any 
change in his countable income or in the status of his 
dependents.  

3.  In an Improved Pension Eligibility Verification Report 
(IPEVR) submitted in May 1996, the veteran reported zero 
income for both himself and his spouse in 1995 and in 1996.

4.  In correspondence dated in July 1999, the RO informed the 
veteran that he had failed to report income of $3105 in 1996, 
$3683.00 in 1997 and $4122.00 in 1998, and that his benefits 
would be reduced retroactively, creating an overpayment.

5.  In a July 1999 letter, the veteran agreed with the income 
figures indicated by the RO.

6.  No fault has been demonstrated by VA in the creation of 
the indebtedness.

7.  The appellant bears significant fault with respect to 
creation of the overpayment in the amount of $13,839.00 by 
virtue of his continued acceptance of VA benefits at the 
maximum rate, with the knowledge that an adjustment in his 
countable income had occurred.

13.  The evidence does not demonstrate that the veteran acted 
in bad faith with respect to the creation of the overpayment.  

14.  Recovery of the overpayment would not create an undue 
hardship.  


CONCLUSIONS OF LAW

1.  There has been no showing of fraud, misrepresentation, or 
bad faith on the part of the veteran in the creation of the 
overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2004).

2.  Recovery of an overpayment of pension benefits in the 
calculated amount of $13,839.00 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963(a), 1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters- the VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
Considering the nature of this case, which involves a request 
for a waiver of overpayment of VA benefits, the provisions of 
the VCAA are inapplicable to the instant appeal.  The Board 
believes this conclusion to be consistent with the recent 
holding of the United States Court of Appeals for Veterans 
Claims in Barger v. Principi, 16 Vet. App. 132 (2002) 
(holding that the duties specified in the VCAA are not 
applicable to requests for a waiver of overpayment).

Relevant law and regulations

In order for the Board to determine whether the overpayment 
was properly created, it must be established that the veteran 
was legally entitled to the benefits in question, or if there 
was no legal entitlement, then it must be shown that VA was 
solely responsible for the veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
veteran-beneficiary neither had knowledge of nor should have 
been aware of the erroneous award.  Further, neither the 
veteran's actions or his failure to act must have contributed 
to payment pursuant to the erroneous award.  38 U.S.C.A. § 
5112(b)(9)(10); 38 C.F.R. § 3.500(b)(2).

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.963(a).  
"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government." 38 C.F.R. § 1.965(b).

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a willful intention on the part of the 
claimant to seek an unfair advantage or to neglect or refuse 
to fulfill some duty or contractual obligation."  However, a 
recent decision of the Court has invalidated the use of the 
above-cited phrase as an appropriate basis for a bad faith 
determination.  See Richards v. Brown, 9 Vet. App. 255 
(1996).  In Richards, the Court found that the operative 
language in 38 C.F.R. § 1.965(b)(2) limits bad faith to cases 
in which there is an intent to seek an unfair advantage.  
Thus, the Court held that the use of the phrase neglect or 
refuse to fulfill some duty or contractual obligation found 
in the circular was inconsistent with the regulation and 
cannot be an appropriate basis for a bad faith determination.

If there is no indication of fraud, misrepresentation, or bad 
faith in the record, the indebtedness shall be waived if the 
recovery of the overpayment would be against equity and good 
conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965 
(2004).

Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government.  It is intended to 
achieve a result that is fair.  38 C.F.R. § 1.965(a) (2004).  
Six non-exclusive elements are set forth in the regulations 
that must be addressed to determine whether the facts and 
circumstances in a particular case dictate that collection of 
an overpayment would be against equity and good conscience.  
The following six elements, which are not intended to be all 
inclusive consist of: (1) the fault of the debtor; (2) 
balancing of faults between the debtor and VA; (3) undue 
hardship of collection on the debtor; (4) a defeat of the 
purpose of an existing benefit to the veteran; (5) the unjust 
enrichment of the veteran; and (6) whether the veteran 
changed positions to his/her detriment in reliance upon a 
granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a).  Each of the six elements must be addressed.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Factual background

In June 1995, the veteran filed a claim of entitlement to VA 
pension benefits.  He indicated that he was married and 
living with his spouse.  The veteran stated that he last 
worked in March 1995.  He indicated that he had worked for 3-
6 months in the year prior to becoming disabled, earning 
approximately $1200.00 in that time span.  He reported zero 
monthly income for both himself and his wife.

In a July 1995 rating action, entitlement to a non-service 
connected disability pension was granted.  

In September 1995, the veteran received a letter from the RO 
informing him that his pension would be in the amount of 
$877.00 per month, effective July 1, 1995.  It was noted that 
the benefit amount was based on the veteran's report of no 
income for either himself or his wife from June 14, 1995.  
The letter further instructed the veteran to promptly report 
any changes as to the status of his dependents, as well as 
any adjustments in monthly income.  He was cautioned that 
failure to report any income may create an overpayment which 
would have to be repaid.  

In an Improved Pension Eligibility Verification Report 
(IPEVR) dated in May 1996, he continued to report zero income 
for himself and his spouse for the previous year.  However, 
in apparent contradiction to the reported figures, the 
veteran indicated that either he or his spouse was employed 
or received wages during that year.  

In July 1999, the RO sent the veteran a letter explaining 
that, according to their information, he had earned $3105 
working for Marriott during 1996.  It was also verified that 
the veteran had received $3683 in 1987 and $4122 in 1998.  
Based on such information, the RO proposed to reduce the 
veteran's pension benefits by the amount of his unreported 
income for each year.  The pension was to be reduced 
retroactively to the date of the first payment in July 1995.  
The veteran was apprised that such retroactive reduction 
would result in an overpayment.  

In correspondence dated in July 1999, the veteran 
acknowledged that the RO's information as to his earned 
income was correct.  He contended, however, that such 
information had been provided to VA and should have been 
taken into consideration when his award was established.  For 
that reason, he believed that his debt should be waived.  

Also in July 1999, the veteran submitted another IPEVR, 
showing $600-$700 gross wages from all employment.  That 
document also revealed that the veteran was not living with 
his spouse.  However, in correspondence dated one month 
later, the veteran clarified that he was living with his 
spouse.  

In an August 1999 IPEVR, the veteran reported $4,000 in 
income for himself from January 1998 through December 1990.  
During that same time period, the veteran's wife earned 
$12,000.  

In an August 1999 Financial Status Report, the veteran 
indicated a total monthly household income of $880, with 
total monthly expenses of $1283.00.  He indicated that he was 
not able to make any payment toward his debt.  

In an October 1999 determination, the Committee on Waivers 
and Compromises denied the veteran's request for a waiver of 
overpayment.  The amount of the debt was noted to be $13, 
839.00.

In October 1999, the veteran submitted a notice of 
disagreement.  He stated that he was estranged from his wife 
and did not believe that her income should have been factored 
into the amount of his VA pension.  

In his March 2000 substantive appeal, the veteran explained 
that he and his wife were married in 1987 and lived together 
until March 1988.  Then they separated until December 1999.  
They separated again in January 2000.  

In July 2000, the veteran offered testimony at a hearing 
before the Committee on Waivers and Compromises.  The veteran 
acknowledged that he worked in 1995, earning very little 
money.  His work was part-time, and he estimated earnings of 
$2000 or $3000.  (Transcript "T" at 1).  He believed he 
earned only slightly more than that in 1996, again with part-
time employment.  He continued to have part-time employment 
in 1997 and 1998.  (T. at 2).

Regarding his living relationship, the veteran stated that he 
did not live with his spouse prior to 2000.  (T. at 2).

The veteran also indicated that he was about to receive 
Social Security benefits at a rate of about $600 per month.  
(T. at 3).  He denied any other sources of income.  When 
asked why he failed to reveal sources of income when applying 
for pension benefits, the veteran explained that, to his 
knowledge, he did not find work until after he applied for a 
pension.  Then, when he completed his IPEVR in 1996, it was 
during a period in which he was in between work.  He 
explained that he worked for the Marriott at Tulane 
University, in the summer only, on an as-needed basis.  The 
veteran stated that he was not working at all at present and 
that he had last worked in either 1998 or 1999.  He was fired 
when he became increasingly unable to perform his tasks due 
to his physical condition.  (T. at 4).

An April 2000 Financial Status report reflected zero 
earnings.  The veteran's monthly expenses totaled $740 per 
month.  Accompanying that form was a letter from the veteran 
clarifying that, although married, the veteran and his wife 
were not living together.  He did not provide financial 
support his wife nor did she support him.

The veteran again provided testimony at a September 2001 
hearing before the undersigned.  The veteran confirmed that 
he worked from 1994 through 1997 at a hotel on a college 
campus.  (T. at 2-3).  In that span of time, he worked only 
when school was in session, with no work in the summers.  He 
typically worked four-hour days, three days a week.  

The veteran further explained that he and his wife were not 
living together when he initially filed a claim for pension 
benefits in June 1995.  (T. at 4).  For that reason, he did 
not disclose her income.  He stated that he and his wife were 
currently back together, as of June 2001.  He remarked that 
his income consisted solely of Social Security payments of 
about $682 per month.  (T. at 11).  His wife collected about 
$1000 per month from Social Security.  (T. 1t 12).  Regarding 
additional assets, the veteran also indicated that he owned 
his car, a 1994 Astro van.  

The veteran claimed that he was unable to pay any monthly 
amount to VA at present.  (T. at 6).  He stated that his 
funds only covered rent, insurance, utilities and food.  
Moreover, while the veteran had just completed filing for 
bankruptcy, he still had debt to a loan company that had not 
been discharged.  (T. at 7).  The veteran explained that he 
voluntarily was continuing his payments in order to 
reestablish his credit.  (T. at 9).  He further indicated 
that, at the time he reached such agreement to pay that debt, 
he was aware of his VA overpayment.  He was up to date on 
payments at that time.  (T. at 10).  

Further regarding his expenses, the veteran stated that he 
paid about $420 per month for rent.  (T. at 12).  His 
insurance cost an additional $150 monthly.  (T. at 13).  His 
electric bill totaled about $250-300 per month and his water 
bill was close to $1000.  Additionally, his monthly food 
expenses were about $200 to $300.  Then he had his 
installment debt of $150 per month.  He reported that his 
wife also made payments for life insurance.  

In closing, the veteran expressed his belief that his 
overpayment should be waived on the basis of his inability to 
pay.  (T. at 15).  He did not foresee that he would be 
financially able to make payments at any time in the near 
future.  

In September 2001, the veteran submitted another IPEVR.  He 
reported no earnings for himself and noted an income of $4200 
for his wife for that year.  In an accompanying Financial 
Status Report, it was indicated his combined household income 
totaled $1882 per month, with monthly expenses totaling 
$1871.

A Financial Status Report dated in September 2002 reflected a 
combined household income totaled of $1847 per month, with 
monthly expenses totaling $1602.  He did not indicate that he 
could pay any monthly amount toward reducing his VA debt.  

Most recently, the veteran submitted a Financial Status 
Report dated in July 2004.  That document revealed a combined 
household income of $1859 per month, with monthly expenses 
totaling $1796.  He stated that he was unable to pay any 
amount toward his VA overpayment.  

Analysis

In the present case, there is no question that there was an 
overpayment of VA benefits.  However, the Board must 
initially determine whether that indebtedness was validly 
created.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that before adjudicating a waiver 
application, the lawfulness of a debt must first be decided.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991).  

In the instant case, the evidence of record confirms the 
veteran's failure to report income earned from 1996 through 
1998.  Moreover, the veteran also failed to include his 
wife's earnings.  A July 1999 letter from the RO detailed the 
veteran's countable income for each year from 1996 through 
April 1999.  That letter also provided the maximum annual 
pension amount and finally showed the veteran's re-calculated 
monthly pension payments derived by subtracting the countable 
income from the maximum annual rate and dividing by 12.  In 
correspondence also dated in July 1999, the veteran expressed 
his agreement with the figures used in the RO's computations.  
Moreover, there is no dispute that the difference between the 
recalculated monthly payments and the $877 actually received 
by the veteran prior to the RO's discovery of unreported 
income equals $13,839.00.

Based on the above, the Board finds that the veteran's 
overpayment in the amount of $13,839.00 was validly created.

Having established the validity of the debt in question, the 
next question for consideration is whether there is any 
indication of fraud, misrepresentation, or bad faith on the 
part of the appellant in the creation of the overpayment.

In the present case, the veteran failed to inform VA of 
income received through part-time employment from 1996 
through 1998.  He also failed to inform VA of income earned 
by his wife.  This situation is not tantamount to fraud or 
misrepresentation.  However, it must be considered whether 
his actions constitute "bad faith."  The determining factor 
is whether any given conduct, although not undertaken with 
actual fraudulent intent, is undertaken with intent to seek 
an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  While 
it is conceivable that the appellant's failure to inform VA 
of his change in income was motivated by an intent to seek an 
unfair advantage, the Board fails to find bad faith here.  
That conclusion is based upon Richards v. Brown, 9 Vet. App. 
255 (1996), in which it was found that the neglect to fulfill 
some duty or contractual obligation was not an appropriate 
basis for a bad faith determination.  Here, the appellant was 
contractually obligated to inform VA of changes in his 
income.  Thus, based on Richards, his failure to do so is 
insufficient to establish bad faith.  

As the evidence does not establish fraud, misrepresentation, 
or bad faith on the part of the veteran, he is entitled to a 
waiver of his indebtedness if the evidence demonstrates that 
recovery of the overpayment would be against equity and good 
conscience.  For the reasons discussed below, the Board finds 
that repayment of the veteran's indebtedness would not 
violate principles of equity and good conscience, and 
accordingly the veteran's claim is denied.  

Under 38 C.F.R. § 1.965(a), 6 elements are set forth for 
considering whether repayment of indebtedness would violate 
principles of equity and good conscience.
The first two "equity and good conscience" elements to 
consider are the fault of the debtor, and balancing the fault 
of the debtor and VA.  As previously discussed, when the 
veteran was initially informed of his VA pension award in 
September 1995, he was reminded of the need to report any 
changes in income.  Despite earning income from 1996 to 1998, 
the veteran did not inform VA of this fact, nor did he 
disclose his wife's income.  Thus, it is clear that there is 
significant fault on the part of the veteran.  

The veteran contends that VA is at fault for the creation of 
his indebtedness.  Specifically, he contends that he provided 
VA with the appropriate information as to his earnings prior 
to their initial pension award in 1995 and that he should not 
be responsible for their error in not calculating such 
income.  In this vein, it is noted that the veteran's initial 
application for pension benefits in June 1995 did indeed note 
$1200 in earnings through March 1995, which the RO apparently 
did not consider when awarding his pension.  However, the 
veteran was not disadvantaged by such omission as the veteran 
was provided the use of additional overpayment to which he 
was not entitled.  

The Board is not persuaded by the veteran's argument that the 
VA shares fault for the creation of the overpayment.  After 
reviewing the claims folder, the Board reaches the 
inescapable conclusion that the veteran failed to 
appropriately notify VA of income earned in each successive 
year following his application for VA pension benefits in 
June 1995.  No corresponding fault on the part of VA  has 
been persuasively demonstrated.  Thus, considerations of 
fault fail to support the veteran's request for a waiver of 
overpayment.  

The third element to be addressed in considering equity and 
good conscience is "undue hardship," described as "[w]hether 
collection would deprive debtor or family of basic 
necessities."  38 C.F.R. §1.965(a)(3).  The most recent 
financial status report of record, submitted in July 2004, 
indicated a total monthly net income of $1859.00.  Total 
monthly expenses were $1796.00.  The last prior financial 
status report, submitted in September 2002, indicated a total 
monthly net income of $1847.00, with monthly expenses 
totaling $1602.00.  As the veteran's monthly household income 
exceeds his expenses, the Board finds that no undue hardship 
would result from repayment of the debt.  Additionally, the 
recent Financial Status Reports of record reflect that the 
veteran incurred additional private indebtedness with 
knowledge of his existing VA indebtedness.  Further, with the 
exception of one month's payment on one account, the veteran 
is currently up to date with payment of such indebtedness.  
The VA's indebtedness is due equal attention.

The fourth element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  Such has not been demonstrated here.  The 
purpose of the award of pension benefits was to supplement 
the veteran's income, once the criteria for such nonservice-
connected pension were met.  It was understood that if the 
veteran's income level increased, his payments were to be 
accordingly reduced or terminated.  Thus, recovery of the 
overpayment would not be self-defeating but would rather 
affirm the intended purpose of the pension award as 
understood by all parties involved.

The fifth element to be considered is "unjust enrichment," 
which means that failure to make restitution would result in 
unfair gain.  It stands to reason, that, since repayment of 
the debt would not result in undue hardship, a waiver of the 
indebtedness here would result in unfair gain.  The veteran 
received monies to which he was not entitled, and in fairness 
such monies should be remitted where the financial resources 
are available to do so, as here.  

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  The veteran has not 
claimed that he relinquished any right or incurred any legal 
obligation or that he relied upon VA to his detriment, nor do 
the facts show such.  Thus, this sixth element does not 
support the appellant's request for a waiver of overpayment.

The record does not demonstrate any additional factors which 
should be considered in adjudicating the appellant's claim 
for a waiver of the indebtedness, and the appellant has 
identified no other such factors.

In conclusion, the veteran's debt owed to VA is valid.  As 
the evidence does not show fraud, misrepresentation, or bad 
faith, he is not precluded from a waiver of overpayment of 
such indebtedness.  However, with the balancing of fault 
between the VA and debtor, the evidence does not demonstrate 
that repayment in this case would run counter to principles 
of equity and good conscience.  As such, the Board finds that 
no waiver is appropriate.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Waiver of recovery of an overpayment of VA pension benefits 
in the amount of $13,839.00 is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


